Citation Nr: 0631211	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  97-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disability, to 
include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral foot 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  L.  Wight, Counsel




INTRODUCTION

The veteran had active service with the United States Marine 
Corps from May 1964 to August 1965, and with the United 
States Navy from August 1965 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied reopening of a claim of 
entitlement to service connection for skin disability.  In 
August 1999, the Board granted reopening of the claim and 
remanded the reopened claim to the originating agency for 
further action.  

In a February 2003 decision, the Board denied the veteran's 
appeal for service connection for a skin disability.  An 
appeal was taken from that denial to the U. S.  Court of 
Appeals for Veterans Claims (Court).  In a February 2004 
Order, the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded the matter to the 
Board for action consistent with the joint motion.  In August 
2004, the Board remanded the case to the RO for further 
action.

While the case was in remand status, the veteran perfected an 
appeal of a September 2001 rating decision that denied 
entitlement to service connection for bilateral foot 
disability.  This issue is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have chloracne, acneform disease 
consistent with chloracne, or porphyria cutanea tarda.  

2.  A chronic skin disorder was not present in service and no 
current skin disorder is etiologically related to service.



CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A.  §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in September 2004, subsequent to the initial 
adjudication of the claim.  By letters dated in March and 
April 2006, the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and 
effective date for service connection for skin disability.  

Although the RO did not specifically inform the appellant 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on her behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination.  Available service records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Factual Background

Service personnel records indicate that the veteran served in 
Vietnam in March and April 1967.  The service medical records 
are negative for evidence of any skin disorder.

The veteran presented to a Dr. Flora in December 1977, 
complaining of a sore on his right hand that would not heal.  
A pathology report indicates the presence of actinic 
keratosis of the hand.  In September 1982 the veteran 
requested that a wart be removed from his scalp.  In 
September 1991, the physician removed lesions which were 
diagnosed as nevi, seborrheic keratosis and actinic 
keratosis.

Records from Steven M. Adkins, M.D., show that the actinic 
keratosis was treated on a couple of occasions in 1993.

The veteran submitted a claim in March 1994.  He indicated 
that he had been exposed to Agent Orange in Vietnam and that 
he had skin lesions as a result.

In an August 1996 letter, Dr. Adkins indicated that the 
veteran was affected by severe generalized actinic keratosis 
and opined that the disease was a residual of previous Agent 
Orange exposure.  He noted that the disease caused a chronic 
skin rash with resulting scarring and pigment change.  He 
stated that the disease would be a lifelong recurrent 
condition which might increase the veteran's risk of skin 
cancer.

A January 1997 letter from a Dr. Smith indicates that he had 
retired in 1990 but recalled seeing the veteran prior to his 
retirement for muscle cramps.

A May 1998 report of treatment from Mark C. Baxter, D.P.M., 
makes no comment regarding the veteran's skin except to note 
that the skin texture and color were good.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 1999.  He stated that he first 
started having problems with his skin in 1967 and that he 
received treatment while still in service.  He related that 
he complained of his skin condition on discharge.  He 
testified that he received treatment for sores on his feet 
from a Dr. Smith in 1967 and that Dr. Adkins had been 
treating him for the last eight years.  He noted that he used 
medication for his skin condition.  The veteran indicated 
that he could not recall whether he had ever been diagnosed 
with chloracne.  When asked why he did not submit a claim 
earlier than 1994, the veteran stated that he did not trust 
VA and that he had had insurance that covered treatment prior 
to the time he submitted his claim.  The veteran was 
instructed that he should attempt to obtain a statement from 
a treating physician linking his claimed disability to 
service.

March 1999 VA treatment notes indicate an intermittent, 
diffuse rash over the trunk, neck, hands and face.  The 
veteran reported that it had been present since 1965.  
Medicated cream was prescribed.

A letter from Dr. Adkins, dated in March 1999, indicates that 
the veteran suffered from chronic, severe actinic keratosis 
over most of his body.  He opined that it was entirely 
possible that the condition was a result of or was 
exacerbated by exposure to Agent Orange in Vietnam.

The veteran's claim was remanded to the RO in August 1999.  
In a September 1999 letter, the RO notified the veteran of 
the remand and instructed him to provide further information 
regarding treatment of his claimed skin disability.  The 
veteran was also informed that he should request Dr. Adkins 
to provide clarification concerning his earlier opinions, to 
include an assessment of the likelihood that the veteran's 
skin disability had been caused or aggravated by exposure to 
Agent Orange during service and an explanation of the 
rationale for his opinion.

In an October 1999 letter, Dr. Adkins reiterated his belief 
that it was possible that the veteran's actinic keratosis may 
be a result of Agent Orange exposure.  He provided no 
rationale for his opinion or assessment of the likelihood of 
such a causal relationship.

In a statement received in November 1999, the veteran 
maintained that he had sores all over due to exposure to 
Agent Orange.

A VA fee-basis examination was conducted in March 2000.  The 
veteran's medical records were reviewed.  The veteran 
reported that he had served in Vietnam for about three months 
in 1967 and had suffered from battle fatigue.  The examiner 
noted that the record did not reflect any specific injuries 
during service.  The veteran complained of chronic sores of 
his skin and adamantly insisted that they were a residual of 
exposure to Agent Orange.  He reported that he had suffered 
from the sores since he left Vietnam.  He noted that he would 
twist or flick off small pieces of skin at the sites of the 
sores.  The veteran also reported skin cancer at various 
sites.  He strenuously avoided the notion that he had 
experienced excessive sun exposure or that sun exposure could 
possibly have caused his skin disability.  

On physical examination, the examiner noted that the veteran 
was generally healthy as far as his appearance was concerned.  
The veteran had fairly bright, red hair and fair, freckled 
skin.  The freckling was much more noticeable from the waist 
up, consistent with the type of skin seen in someone who has 
experienced chronic or major exposure to the sun.  The 
veteran had a few actinic keratoses and a relatively small 
number of seborrheic keratoses on the face, arms, hands and 
trunk.  The seborrheic keratoses appeared to be those that 
the veteran pinched and made sore, but the examiner noted 
that there were no sores at the time of examination.  Various 
healing skin grafts and hypopigmented areas were noted.  The 
examiner noted that the most striking thing about the 
veteran's skin was the appearance of chronic, sun-damage from 
the waist to the scalp.  The examiner opined that the 
veteran's history of skin problems was almost certainly due 
to excessive sun exposure in a person with fair skin.  The 
sores to which the veteran referred were noted to consist of 
seborrheic and actinic keratoses, and the examiner emphasized 
that the veteran should not pinch them off but should seek 
treatment by an appropriate provider.  He indicated his 
belief that the veteran, based on the history provided, had 
been exposed to Agent Orange.  He noted that the veteran was 
not experiencing symptoms that could be identified as being 
related directly to Agent Orange, but that his skin 
disability was caused by sun exposure over a long period, 
including that time before and after the veteran served in 
Vietnam.  He stated that he had no way of determining how 
much of the veteran's chronic skin damage could be attributed 
to sun exposure during service.

An April 2000 VA outpatient treatment record reflects that 
the veteran was seen in the dermatology clinic for suspicious 
lesions he claimed were a result of his Vietnam service.  
Physical examination revealed multiple actinic keratoses over 
the veteran's forearms and a suspicious lesion at the edge of 
a scar on the right side of the veteran's neck.  A suspicious 
lesion on the veteran's left hand was noted and later 
indicated to be a carcinoma.  The examiner noted that the 
veteran was fair with significant solar damage.


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F. R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir.  1996) 
(table)].

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. §1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda are among the diseases that the 
Secretary has determined warrant a presumption of service 
connection on the basis of herbicide exposure.  38 C.F.R. 
§ 3.309(e).  None of the veteran's diagnosed skin disorders 
is subject to this presumption of service connection.  See 
38 C.F.R. § 3.309(e).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has determined that service connection is not 
warranted for the veteran's skin disability.  In this regard 
the Board notes that none of the veteran's diagnosed skin 
disorders is among the diseases specified in 38 U.S.C.A. § 
1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of any 
of the veteran's diagnosed skin disorders.  See 38 C.F.R. § 
3.309(e).  Therefore, service connection is not warranted on 
a presumptive basis.

With regard to service connection on a direct basis, the 
Board notes that there is no medical evidence of this claimed 
disability in service, the veteran's skin was found to be 
normal on the examination for discharge, and the earliest 
post-service medical evidence of any skin disorder is dated 
in September 1977, more than 10 years following the veteran's 
discharge from service.  Although the veteran has argued that 
he received treatment from Dr. Smith soon after his service 
discharge, a January 1997 letter from Dr. Smith indicates 
only treatment for cramps with no reference to a skin 
disability.

Moreover, there is no persuasive medical evidence that the 
claimed disability is etiologically related to the veteran's 
exposure to Agent Orange or to any other incident of service.  
Although Dr. Adkins has opined that the veteran's skin 
disability is possibly related to Agent Orange exposure in 
service, a possible connection is not sufficient to establish 
the veteran's entitlement to service connection.  Although 
the veteran was informed that he should attempt to obtain a 
statement from Dr. Adkins providing an assessment of the 
likelihood of such a connection and also providing the 
rationale for his opinion, no such assessment or rationale 
for the opinion was ever received.  In addition, none of the 
other medical evidence is supportive of the claim.

Moreover, the March 2000 fee-basis physician who examined the 
veteran and reviewed the claims folders indicated that the 
veteran was not experiencing symptoms that could be 
identified as being related directly to Agent Orange, but 
that his skin disability was caused by sun exposure over a 
long period.  He emphasized that there was no way of 
determining how much of the veteran's skin damage had been 
caused by his service, as he indicated that the veteran 
appeared to have had sun exposure over a long period, 
including the time before and after he served in Vietnam.  
Moreover, an April 2000 VA outpatient treatment record also 
indicates that the veteran was fair and had significant solar 
damage.  Accordingly, the Board has found the VA examination 
report and outpatient records to be of greater probative 
value than the statements from Dr. Adkins.  Therefore, the 
Board must also conclude that service connection is not 
warranted for this claimed disability on a direct basis.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Service connection for skin disability, to include as due to 
exposure to herbicide agents, is denied.


REMAND

The veteran's service medical records reflect that he was 
found to have bilateral asymptomatic second degree pes 
planus, not currently disabling.  Subsequent treatment 
records show complaints of foot pain in February and July 
1966 and March 1967.  While the veteran was noted to have no 
orthopedic problems in July 1966, pes planus was diagnosed in 
March 1967.  In the Board's opinion the medical evidence of 
record is not sufficient to decide this claim and the veteran 
should be afforded a VA examination to comply with VA's duty 
to assist him in the development of the facts pertinent to 
this claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided an 
examination by a podiatrist or physician 
with appropriate expertise to determine 
the nature and etiology of all currently 
present foot disorders.  Any indicated 
studies should be performed, and the 
claims folders must be made available to 
and reviewed by the examiner.  

With respect to each currently present 
disorder of the veteran's feet, the 
examiner should answer the following 
questions: 

Is at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is it at least as 
likely as not that the disorder is 
etiologically related to service?

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A.  Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


